Judgments unanimously affirmed, with costs. Under the charge, to which no exception was taken, the jury were permitted to find and presumably did find that the defendants failed to exercise reasonable prudence for the safety of their patrons, of whom the plaintiff wife was one. The facts sufficiently established that the danger of one of the large beach umbrellas being carried through the air by the wind and weather was or could have been known to the defendants in time to prevent what occurred. The claim that there was a failure to prove defendants’ ownership of the particular beach umbrella in question is not controlling in the light of the duty of the defendants, who conducted a place of entertainment or recreation to which patrons were invited on payment of an admission fee, to safeguard their patrons from danger which might reasonably have been anticipated. In the circumstances, the defendants were obligated to see to it that danger should be minimized to the extent that reasonably prudent men might foresee the necessity of doing so. (Barrett v. Lake Ontario Beach Imp. Co., 174 N. Y. 310; Redmond v. Nat. Horse Show of America, Limited, 78 Misc. 383, 384; Arnold v. State of New York, 163 App. Div. 253, 262; Platt v. Erie County Agricultural Society, 164 id. 99, 103.) Present —Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ.